                       Case 4:21-cv-02629-DMR Document 1-1 Filed 04/12/21 Page 1 of 2

                                   (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)




(EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)



          (Firm Name, Address, and Telephone Number)                                                          (If Known)




                                                            One Box Only)
                                                                                        (For Diversity Cases Only)                            and One Box for Defendant)

                                                                                                                                                or
                                     (U.S. Government Not a Party)
                                                                                                                                                and
                                    (Indicate Citizenship of Parties in Item III)




                                                                                                                                  (specify)


                                                                                    (Do not cite jurisdictional statutes unless diversity)




             (See instructions):
      Case 4:21-cv-02629-DMR Document 1-1 Filed 04/12/21 Page 2 of 2




                             Attachment to Civil Cover Sheet
                  Organic Panaceas, LLC, et al. v. Google, LLC, et al.


VIII. RELATED CASES


Case Name                      Case Number                     Assigned Judge
IN RE GOOGLE DIGITAL           20-cv-03556-BLF                 Hon. Beth L. Freeman
ADVERTISING ANTITRUST
LITIGATION
SWEEPSTAKES TODAY,             20-cv-08984-BLF                 Hon. Beth L. Freeman
LLC v. GOOGLE LLC, et al.,
GENIUS MEDIA GROUP,            20-cv-09092-BLF                 Hon. Beth L. Freeman
INC., et al. v. ALPHABET
INC., et al.
STERLING                       20-cv-09321-BLF                 Hon. Beth L. Freeman
INTERNATIONAL
CONSULTING GROUP v.
GOOGLE LLC
MARK J. ASTARITA v.            21-cv-00022-BLF                 Hon. Beth L. Freeman
GOOGLE LLC, et al.
